The opinion of the court was delivered by
Dixon, J.
Under “An act constituting District Courts in certain cities in this state,” approved March 9th, 1877 (Pamph. L.,p. 234), two District Courts were established in Jersey City. By section 14 t.heir territorial jurisdiction was made coextensive with the limits of the city; by section 6 their jurisdiction was made exclusive when the defendant resided within the city limits, and by section 170 the determination of the judge or jury upon questions of fact was declared to be final and unappealable.
By a supplement approved April 14th, 1884 (Rev. Sup., p. 260), the territorial jurisdiction of the courts was made coextensive with the limits of the county containing the city in which they were established, with a proviso, “ that such extended jurisdiction in all cases shall not affect the right of appeal to the Common Pleas on matters of law or fact where the defendant resides out of the limits where District Courts now have exclusive jurisdiction.”
This proviso affords some grounds for the contention of the plaintiff in certiorari, that in cases where the defendant in the District Court resided out of the city limits, either party was •entitled to appeal from the decision of that court upon matters of fact, as well as of law. But, except this proviso, I think there is no ground for such contention, for the act of 1877 *436denied such an appeal in terms equally applicable to all causes before the court. If, then, we adopt the construction claimed by the plaintiff in certiorari, the legal situation, on the passage of the supplement of 1884, was, that a jurisdiction, which excluded appeal on questions of fact, was enlarged territorially so as to embrace the county limits, instead of the city only, on condition that, if the defendant resided outside of the city, the jurisdiction should not exclude appeal on questions of fact.
This being the legal position, the legislature, on February 9th, 1886 (Rev. Sup., p. 264), enacted that thereafter the territorial jurisdiction of every District Court should be extended to and declared to be co-extensive with the limits of the county containing the city in which it was established. This enactment is without any proviso or condition. It is an absoluto extension of the jurisdiction, and must therefore be deemed to supersede the conditional extension previously granted. Its effect is to abrogate the proviso in the supplement of 1884.
It follows, therefore, that the Hudson Common Pleas properly refused to retry on appeal the questions of fact decided in the District Court of Jersey City, and its judgment must be-affirmed, with costs.